

116 HR 3717 IH: Dollars for the Wall Act
U.S. House of Representatives
2019-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3717IN THE HOUSE OF REPRESENTATIVESJuly 11, 2019Mr. Green of Tennessee (for himself, Mr. Massie, Mr. Gaetz, Mr. Bilirakis, Mr. Gibbs, Mr. Roy, Mr. Norman, Mr. Higgins of Louisiana, Mr. Hice of Georgia, Mr. Baird, Mr. Pence, Mr. Turner, Mr. Buchanan, Mr. Reschenthaler, Mr. Rutherford, Mr. Womack, Mr. Biggs, Mr. Kelly of Mississippi, Mr. Johnson of Louisiana, Mr. Stivers, Mr. Riggleman, Mr. Burchett, Mr. Smith of Missouri, Mr. Budd, Mr. Dunn, Mr. McKinley, Mr. Cline, Mr. Rogers of Alabama, Mr. Shimkus, Mr. Comer, Mr. Harris, Mr. Davidson of Ohio, Mr. Yoho, Mr. Walker, and Mr. Spano) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to terminate the designation of income tax payments to
			 the Presidential Election Campaign Fund and to provide for the designation
			 of income tax payments to the Border Wall Trust Fund, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Dollars for the Wall Act. 2.Termination of designation of income tax payments to the Presidential Election Campaign Fund (a)In generalSection 6096 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:
				
 (d)TerminationThis section shall not apply to taxable years beginning after December 31, 2018.. (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2018.
			3.Designation of income tax payments to Border Wall Trust Fund
 (a)In generalSubchapter A of chapter 61 of the Internal Revenue Code of 1986 (relating to information and returns) is amended by adding at the end the following new part:
				
					IXDesignation of Income Tax Payments to Border Wall Trust Fund
						
							Sec. 6098. Designation to Border Wall Trust Fund.
						6098.Designation to Border Wall Trust Fund
 (a)In generalEvery individual (other than a nonresident alien) whose income tax liability for the taxable year is $3 or more may designate that $3 shall be paid over to the Border Wall Trust Fund in accordance with the provisions of section 9512. In the case of a joint return of husband and wife having an adjusted income tax liability of $6 or more, each spouse may designate that $3 shall be paid to the fund.
 (b)Income tax liabilityFor purposes of subsection (a), the income tax liability of an individual for any taxable year is the amount of the tax imposed by chapter 1 on such individual for such taxable year (as shown on the individual’s return), reduced by the sum of the credits (as shown on such return) allowable under part IV of subchapter A of chapter 1 (other than subpart C thereof).
 (c)Manner and time of designationA designation under subsection (a) may be made with respect to any taxable year— (1)at the time of filing the return of the tax imposed by chapter 1 for such taxable year, or
 (2)at any other time (after the time of filing the return of the tax imposed by chapter 1 for such taxable year) specified in regulations prescribed by the Secretary.
								Such designation shall be made in such manner as the Secretary prescribes by regulations except
			 that, if such designation is made at the time of filing the return of the
			 tax imposed by chapter 1 for such taxable year, such designation shall be
			 made either on the first page of the return or on the page bearing the
			 taxpayer’s signature..
 (b)Border Wall Trust FundSubchapter A of chapter 98 of such Code (relating to establishment of trust funds) is amended by adding at the end the following new section:
				
					9512.Border Wall Trust Fund
 (a)Creation of trust fundThere is established in the Treasury of the United States a trust fund to be known as the Border Wall Trust Fund, consisting of such amounts as may be appropriated or credited to such fund as provided in this section or section 9602(b).
 (b)Transfers to trust fundThere are hereby appropriated to the Border Wall Trust Fund amounts equivalent to the amounts designated under section 6098.
 (c)ExpendituresAmounts in the Border Wall Trust Fund shall be available, as provided in appropriation Acts, only for the purpose of building a physical wall along the southern border of the United States.
						.
			(c)Clerical amendments
 (1)The table of parts for subchapter A of chapter 61 of such Code is amended by adding at the end the following new item:
					
						
							Part IX. Designation of income tax payments to Border Wall Trust Fund..
 (2)The table of sections for subchapter A of chapter 98 of such Code is amended by adding at the end the following new item:
					
						
							Sec. 9512. Border Wall Trust Fund..
 (d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2018. 